           Case 5:15-cr-00126-C Document 524 Filed 10/29/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
                             Plaintiff,        )
                                               )
              vs.                              )           No. CR-15-126-5-C
                                               )
CURTIS ALLEN ANTHONY,                          )
                                               )
                             Defendant.        )

                        MEMORANDUM OPINION AND ORDER

       Defendant has filed a Motion seeking early compassionate release. In support,

Defendant points to his medical conditions – Type-2 diabetes, chronic obstructive

pulmonary disease, asthma, and hypertension.            Defendant argues these conditions

increase his risk of complication should he contract COVID-19. Plaintiff has filed a

Response to the Motion and the matter is now at issue.

       18 U.S.C. § 3582(c)(1)(A) imposes three criteria to be considered when addressing

a request for compassionate relief:        (1) filing requirements; (2) extraordinary and

compelling reasons; and (3) that the reduction is consistent with the 18 U.S.C. § 3553

factors.   As Plaintiff notes, Defendant has met the required step of exhausting

administrative remedies. Section 3582(c)(1)(A) requires an individual seeking relief to

first file a request with the warden at the facility of incarceration. If that request is denied

or deemed denied, then and only then may relief be sought in court. Here, Defendant

requested relief from the warden at his facility and then waited more than 30 days for a

response prior to seeking relief from the Court. Plaintiff also concedes, and the Court
          Case 5:15-cr-00126-C Document 524 Filed 10/29/20 Page 2 of 2




agrees, that Defendant’s medical conditions demonstrate extraordinary and compelling

reasons for early release.

       However, as Plaintiff notes, consideration of the 18 U.S.C. § 3553(a) factors do

not support early release. In particular, 18 U.S.C. § 3553(a)(2)(A) states: “the need for

the sentence imposed-- (A) to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense[.]” When considering this

factor, the Court finds that the nature of Defendant’s criminal conduct leading to his

incarceration does not demonstrate that early release is warranted. While Defendant’s

role in the criminal enterprise may have been minimal, the nature of the crimes he

committed and his actions when committing those crimes warrant a sentence of

substantial length. Indeed, Congress imposed a statutory minimum sentence of 120

months for the crime. The Court finds that serving slightly more than three years of the

sentence imposed is insufficient to reflect the seriousness of the offense and/or to provide

adequate punishment for the offense.

       For the reasons set forth herein, Defendant’s Motion for Compassionate Release

Pursuant to 18 U.S.C. 3582(c)(1)(A) (Dkt. No. 508) is DENIED.

       IT IS SO ORDERED this 29th day of October, 2020.




                                             2
